Exhibit 10.2

 

GRAPHIC [g116661kmi001.gif]

 

 

February 21, 2008

 

Mr. Leslie S. Powell
13515 Ballantyne Corporate Place
Charlotte, NC 28277

 

Dear Lee:

 

SPX Corporation (the “Company”) recognizes that your contribution to its growth
and success will be substantial and desires to assure your continued employment.
In this regard, the Board of Directors of the Company (the “Board”) recognizes
that, as is the case with many publicly held corporations, the possibility of a
Change of Control (as defined in Section 2, below) may exist and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its shareholders.

 

The Board has determined that appropriate steps should be taken to reinforce and
encourage the continued attention and dedication of members of the Company’s
management, including yourself, to their assigned duties without distraction, in
the face of potentially disturbing circumstances arising from the possibility of
a Change of Control.

 

Further, it is the intent of the Board in adopting this Agreement to assure the
Company and its shareholders (i) of continuity of management in the event of any
actual or threatened Change of Control and (ii) that key executive employees of
the Company will be able to evaluate objectively whether a potential Change of
Control is in the best interests of the shareholders.

 

In order to induce you to remain in the employ of the Company and to advance the
interests of the Company and its shareholders by providing you with appropriate
financial protection, the Board agrees that you shall receive the severance
benefits set forth in this agreement (“Agreement”) in the event that your
employment is terminated due to a Change of Control.

 

1.                                       Term of Agreement. This Agreement will
become effective on the date hereof (the “Commencement Date”) and shall continue
in effect through the third anniversary of the Commencement Date (the “Date of
Expiration”). However, on that initial Date of Expiration, and on each extended
Date of Expiration thereafter, the term of this Agreement will be extended
automatically for one additional year unless, not later than six (6) months
prior to such Date of Expiration, the Company gives written notice to you that
it has elected not to extend this Agreement. However, if a Change of Control
occurs during the term of

 

--------------------------------------------------------------------------------


 

this Agreement, this Agreement will continue in effect for thirty-six (36)
months beyond the end of the month in which the Change of Control occurred.

 

2.                                       Change of Control of the Company. No
benefits will be payable under the terms of this Agreement unless a Change of
Control of the Company has occurred. A “Change of Control” shall be deemed to
have occurred if:

 

(a)                                Any “Person” (as defined below), excluding
for this purpose the Company or any subsidiary of the Company, any employee
benefit plan of the Company or of any subsidiary of the Company, or any entity
organized, appointed or established for or pursuant to the terms of any such
plan which acquires beneficial ownership of common shares of the Company, is or
becomes the “Beneficial Owner” (as defined below) of twenty percent (20%) or
more of the common shares of the Company then outstanding; provided, however,
that no Change of Control shall be deemed to have occurred as the result of an
acquisition of common shares of the Company by the Company which, by reducing
the number of shares outstanding, increases the proportionate beneficial
ownership interest of any Person to twenty percent (20%) or more of the common
shares of the Company then outstanding, but any subsequent increase in the
beneficial ownership interest of such a Person in common shares of the Company
shall be deemed a Change of Control; and provided further that if the Board of
Directors of the Company determines in good faith that a Person who has become
the Beneficial Owner of common shares of the Company representing twenty percent
(20%) or more of the common shares of the Company then outstanding has
inadvertently reached that level of ownership interest, and if such Person
divests as promptly as practicable a sufficient number of shares of the Company
so that the Person no longer has a beneficial ownership interest in twenty
percent (20%) or more of the common shares of the Company then outstanding, then
no Change of Control shall be deemed to have occurred. For purposes of this
paragraph (a), the following terms shall have the meanings set forth below:

 

(i)                                   “Person” shall mean any individual, firm,
limited liability company, corporation or other entity, and shall include any
successor (by merger or otherwise) of any such entity.

 

(ii)                                “Affiliate” and “Associate” shall have the
respective meanings ascribed to such terms in Rule 12b-2 of the General
Rules and Regulations under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).

 

(iii)                             A Person shall be deemed the “Beneficial
Owner” of and shall be deemed to “beneficially own” any securities:

 

2

--------------------------------------------------------------------------------


 

(A)                            which such Person or any of such Person’s
Affiliates or Associates beneficially owns, directly or indirectly (determined
as provided in Rule 13d-3 under the Exchange Act);

 

(B)                              which such Person or any of such Person’s
Affiliates or Associates has (1) the right to acquire (whether such right is
exercisable immediately or only after the passage of time) pursuant to any
agreement, arrangement or understanding (other than customary agreements with
and between underwriters and selling group members with respect to a bona fide
public offering of securities), or upon the exercise of conversion rights,
exchange rights, rights (other than rights under the Company’s Rights Agreement
dated June 25, 1996 with The Bank of New York, as amended), warrants or options,
or otherwise; provided, however, that a Person shall not be deemed the
Beneficial Owner of, or to beneficially own, securities tendered pursuant to a
tender or exchange offer made by or on behalf of such Person or any of such
Person’s Affiliates or Associates until such tendered securities are accepted
for purchase or exchange; or (2) the right to vote pursuant to any agreement,
arrangement or understanding; provided, however, that a Person shall not be
deemed the Beneficial Owner of, or to beneficially own, any security if the
agreement, arrangement or understanding to vote such security (a) arises solely
from a revocable proxy or consent given to such Person in response to a public
proxy or consent solicitation made pursuant to, and in accordance with, the
applicable rules and regulations promulgated under the Exchange Act and (b) is
not also then reportable on Schedule 13D under the Exchange Act (or any
comparable or successor report); or

 

(C)                              which are beneficially owned, directly or
indirectly, by any other Person with which such Person or any of such Person’s
Affiliates or Associates has any agreement, arrangement or understanding (other
than customary agreements with and between underwriters and selling group
members with respect to a bona fide public offering of securities) for the
purpose of acquiring, holding, voting (except to the extent contemplated by the
proviso to subparagraph (a)(iii)(B)(2), above) or disposing of any securities of
the Company.

 

Notwithstanding anything in this definition of Beneficial Ownership to the
contrary, the phrase “then outstanding,” when used with reference to a Person’s
beneficial ownership of securities of the Company, shall mean the number of such
securities

 

3

--------------------------------------------------------------------------------


 

then issued and outstanding together with the number of such securities not then
actually issued and outstanding which such Person would be deemed to own
beneficially hereunder.

 

(b)                               During any period of two (2) consecutive years
(not including any period prior to the execution of this Agreement), individuals
who at the beginning of such two-year period constitute the Board of Directors
of the Company and any new director or directors (except for any director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in paragraph (a), above, or paragraph (c), below)
whose election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute at least a majority of the Board; or

 

(c)                                Approval by the shareholders of (or if such
approval is not required, the consummation of) (i) a plan of complete
liquidation of the Company, (ii) an agreement for the sale or disposition of the
Company or all or substantially all of the Company’s assets, (iii) a plan of
merger or consolidation of the Company with any other corporation, or (iv) a
similar transaction or series of transactions involving the Company (any
transaction described in parts (i) through (iv) of this paragraph (c) being
referred to as a “Business Combination”), in each case unless after such a
Business Combination the shareholders of the Company immediately prior to the
Business Combination continue to own at least eighty percent (80%) of the voting
securities of the new (or continued) entity immediately after such Business
Combination, in substantially the same proportion as their ownership of the
Company immediately prior to such Business Combination.

 

Any other provision of this Agreement to the contrary notwithstanding, a “Change
of Control” shall not include any transaction described in paragraph (a) or (c),
above, where, in connection with such transaction, you and/or any party acting
in concert with you substantially increase your, his or its, as the case may be,
ownership interest in the Company or a successor to the Company (other than
through conversion of prior ownership interests in the Company and/or through
equity awards received entirely as compensation for past or future personal
services).

 

3.                                       Definitions. The following definitions
shall be used in determining whether, under the terms of Section 4 hereof, you
are entitled to receive Accrued Benefits and/or Severance Benefits:

 

(a)                                Disability. “Disability” shall mean that, as
a result of your incapacity due to physical or mental injury or illness, you
shall have been absent from the full-time performance

 

4

--------------------------------------------------------------------------------


 

of your duties with the Company for at least six (6) consecutive months and,
within thirty (30) calendar days after written notice of suspension is given,
you shall not have returned to the full-time performance of your duties.

 

(b)                               Retirement. “Retirement” shall mean your
voluntary termination of your employment (other than for Good Reason, as defined
below) at a time after you have reached age sixty-five (65).

 

(c)                                Cause. “Cause” shall mean (i) your willful
and continued failure to substantially perform your duties with the Company
(other than any such failure resulting from Disability or occurring after
issuance by you of a Notice of Termination for Good Reason), after a demand for
substantial performance is delivered to you that specifically identifies the
manner in which the Company believes that you have not substantially performed
your duties, and after you have failed to resume substantial performance of your
duties on a continuous basis within fourteen (14) calendar days after receiving
such demand, (ii) you willfully engage in conduct which is demonstrably and
materially injurious to the Company, monetarily or otherwise, or (iii) your
having been convicted of a felony which impairs your ability substantially to
perform your duties with the Company. For purposes of this paragraph (c), no
act, or failure to act, on your part shall be deemed “willful” unless done, or
omitted to be done, by you not in good faith and without reasonable belief that
your action or omission was in the best interest of the Company.

 

(d)                               Good Reason. You shall be entitled to
terminate your employment for Good Reason. For purpose of this Agreement, “Good
Reason” shall mean, without your express written consent, the occurrence within
three (3) years following a Change of Control of the Company of any one or more
of the following:

 

(i)                                   The assignment to you of duties
inconsistent with your duties, responsibilities, and the status of your position
as of the day prior to the Change of Control of the Company, or a reduction or
alteration in the nature or status of your responsibilities from those in effect
on the day prior to the Change of Control;

 

(ii)                                A reduction by the Company in your base
salary or in your most recent annual target incentive award opportunity as in
effect on the date hereof or as the same shall be increased from time to time;

 

(iii)                             The Company’s requiring you to be based at a
location in excess of two hundred and fifty (250) miles from the location where
you are currently based;

 

5

--------------------------------------------------------------------------------


 

(iv)                            The failure by the Company to continue in effect
the Company’s Pension Plan, Retirement Savings Plan, Supplemental Retirement
Savings Plan, Supplemental Retirement Plan, Executive Bonus Plan, Stock
Compensation Plan, any plans substituted for the above adopted prior to the
Change of Control, or any other of the Company’s employee benefit plans,
policies, practices or arrangements in which you participate, unless an
equitable arrangement (embodied in an ongoing substitute or alternative plan) to
provide similar benefits has been made with respect to such plan(s); or the
failure by the Company to continue your participation therein (or in such
substitute or alternative plan) on substantially the same basis, both in terms
of the amount of benefits provided and the level of your participation relative
to other participants, as existed as of the time of the Change of Control;

 

(v)                               The failure of the Company to reinstate your
employment in full (in the same capacity that you were employed, or in a
mutually agreeable capacity) in the event that your employment was suspended due
to a Disability and, within three years, you request to be reinstated and are
ready, willing, and able to adequately perform your employment duties;

 

(vi)                            The termination, replacement, or reassignment of
twenty-five percent (25%) or more of the elected officers of the Company
existing as of the day prior to a Change of Control, unless the officer is
terminated due to death, Disability, or Retirement, or by the Company for Cause,
or by the officer other than for Good Reason (all as herein defined);

 

(vii)                         The failure of the Company to obtain a
satisfactory agreement from any successor to the Company to assume and agree to
perform this Agreement, as contemplated in Section 5 hereof; and

 

(viii)                      Any purported termination by the Company of your
employment that is not effected pursuant to a Notice of Termination satisfying
the requirements of paragraph (f), below, and for purposes of this Agreement, no
such purported termination shall be effective.

 

(ix)                              At any time during the one (1)-year period
beginning thirty (30) days following a Change of Control, you shall be entitled
to terminate your employment for any reason, and such termination shall be
deemed to be for Good Reason for all purposes of this Agreement.

 

6

--------------------------------------------------------------------------------


 

Your right to terminate your employment pursuant to this paragraph (d) shall not
be affected by your suspension due to Disability. Your continued employment
shall not constitute a waiver of your rights with respect to any circumstance
constituting Good Reason hereunder.

 

(e)                                Notice of Termination. Any termination by the
Company for Cause or by you for Good Reason shall be communicated by Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a written notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the provisions so indicated.

 

(f)                                  Date of Termination. “Date of Termination”
shall mean the date specified in the Notice of Termination where required (but
not less than thirty (30) calendar days following delivery of the Notice of
Termination, except that termination for Cause may be effective immediately) or
in any other case upon ceasing to perform services to the Company; provided that
if within twenty (20) calendar days after any Notice of Termination one party
notifies the other party that a dispute exists concerning the termination, the
Date of Termination shall be the date finally determined to be the Date of
Termination, either by written agreement of the parties or by a binding and
final arbitration decision. In the event that a dispute exists concerning the
Date of Termination, you shall continue to receive your full compensation
(including participation in all benefit and insurance plans in which you were
participating) in effect when the notice giving rise to the dispute was given,
until the Date of Termination is finally determined. In such event, you will be
required to reimburse the Company for all compensation received beyond the
finally determined Date of Termination either by direct cash reimbursement
within thirty (30) calendar days of resolving the conflict or by appropriately
reducing your remaining benefits to be received under the terms of this
Agreement.

 

(g)                               Earned Bonus Amount. For any year prior to the
year during which a Change of Control occurs, your “Earned Bonus Amount” means
your actual bonus for that year. For the year during which a Change of Control
occurs, your “Earned Bonus Amount” means your total potential bonus for the year
as determined under the 2005 Executive Bonus Plan or applicable successor bonus
plan (the “Bonus Plan”), according to the business performance metric achieved,
and prorated to reflect your length of service during the Bonus Plan year.

 

7

--------------------------------------------------------------------------------


 

4.                                       Compensation Upon Termination Following
a Change of Control

 

(a)                                 Accrued Benefits. In the event that your
employment is terminated for any reason during the term of this Agreement,
following a Change of Control of the Company (as defined in Section 2 herein),
you shall receive your Accrued Benefits through the Date of Termination. For
purposes of this Agreement, your “Accrued Benefits” shall include the following:

 

(i)                                   All base salary for the time period ending
with your Date of Termination, at the rate in effect at the time Notice of
Termination is given or on the Date of Termination if no Notice of Termination
is required;

 

(ii)                                A bonus payment equal to one hundred percent
(100%) of the greater of (A) your target bonus for the year in which the Date of
Termination occurs, prorated based upon the ratio of the number of months (full
credit for a partial month) you were employed during that bonus year to the
total months in that bonus year, and (B) your Earned Bonus Amount for the year
in which the Date of Termination occurs, calculated as if the Date of
Termination were the end of that year for purposes of the Bonus Plan;

 

(iii)                             A cash equivalent of all unused vacation to
which you were entitled through your Date of Termination;

 

(iv)                            Reimbursement for any and all monies advanced in
connection with your employment for reasonable and necessary expenses incurred
by you on behalf of the Company for the time period ending with your Date of
Termination;

 

(v)                               Any and all other cash earned through the Date
of Termination and deferred at your election or pursuant to any deferred
compensation plan then in effect;

 

(vi)                            An accrued benefit under the SPX Corporation
Supplemental Retirement Plan for Top Management (the “SERP”);

 

(vii)                         All other amounts to which you are entitled under
any compensation or benefit plan, program, practice or policy of the Company in
effect as of the Date of Termination; and

 

(viii)                      The payments provided for in paragraphs (i), (ii),
(iii), (iv) and (v), above, shall be made not later than the tenth (10th)
business day following the Date

 

8

--------------------------------------------------------------------------------


 

of Termination; provided, however, that if the amounts of such payments cannot
be finally determined on or before such day, the Company shall pay to you on
such day an estimate, as determined in good faith by the Company, of the minimum
amount of such payments and shall pay the remainder of such payments (together
with interest at the rate provided in Section 1274(b)(2)(B) of the Internal
Revenue Code of 1986, as amended (the “Code”)) as soon as the amount thereof can
be determined but in no event later than the thirtieth (30th) calendar day after
the Date of Termination. In the event that the amount of the estimated payments
exceeds the amount subsequently determined to have been due, such excess shall
constitute a loan by the Company to you payable on the tenth (10th) business day
after demand by the Company (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code).

 

(b)                                Severance Benefits. In the event that your
employment is terminated during the term of this Agreement following a Change of
Control of the Company (as described in Section 2 herein), unless your
termination is (i) because of your death, Disability, or Retirement; (ii) by the
Company for Cause; or (iii) by you other than for Good Reason, you shall
receive, in addition to your Accrued Benefits, the Severance Benefits. For
purposes of this Agreement, your “Severance Benefits” shall include the
following:

 

(i)                                   Your annual base salary at the rate in
effect immediately prior to the Change of Control of the Company or, if greater,
at the rate in effect at the time Notice of Termination is given, or on the Date
of Termination if no Notice of Termination is required, multiplied by two (2);

 

(ii)                                An amount equal to two (2) times the
greatest of (I) the highest of your Earned Bonus Amounts for the three (3) years
immediately preceding the year in which the Date of Termination occurs (the
“Year of Termination”) or (II) your target bonus under the Bonus Plan for the
Year of Termination or (III) your Earned Bonus Amount for the Year of
Termination, calculated as if the Date of Termination were the end of that year
for purposes of the Bonus Plan;

 

(iii)                             For a two (2)-year period after your Date of
Termination, the Company will arrange to provide to you the same health care
coverage you had prior to your termination, at the Company’s expense, which
includes, but is not limited to, hospital, surgical, medical, dental, and
dependent coverages. For purposes of the Retirement Plan health care coverage,
you will receive the same number of additional years of credited service, for
computing your benefit, as

 

9

--------------------------------------------------------------------------------


 

normally computed under the terms of the Plan. Health care benefits otherwise
receivable by you pursuant to this subparagraph (iii) shall be reduced to the
extent comparable benefits are actually received by you from a subsequent
employer during the two (2)-year period following your Date of Termination, and
any such benefits actually received by you shall be reported to the Company;

 

(iv)                            For a two (2)-year period after your Date of
Termination, the Company will arrange to provide to you, at the Company’s
expense, life insurance coverage in the amount of two (2) times your base salary
in effect at your Date of Termination and, at the end of the two (2)-year
period, for the remainder of your life the Company will provide to you life
insurance coverage in the amount of your base salary in effect at your Date of
Termination;

 

(v)                               Under the Company’s Pension Plan and
Supplemental Retirement Plan for Top Management, you will receive immediate full
vesting as of your Date of Termination and receive two (2) additional full years
of service credit for computing your accrued retirement benefit under both
plans. Further, in computing the accrued retirement benefits under both plans,
two (2) years will be added to your actual age, and the definition of “Final
Average Pay” (base and bonus) shall be the greater of (A) your highest three
(3)-year average or (B) the sum of your actual base salary in effect at your
Date of Termination plus the greatest of the bonus amounts described in parts
(B)(I), (II) and (III) of subparagraph (ii), above, with the additional
benefits, to the extent not payable under the Pension Plan, to be paid through
an additional unfunded arrangement at the same time and in the same manner as
you have elected under the Pension Plan;

 

(vi)                            Under the Company’s Supplemental Retirement
Savings Plan, you will receive a cash lump sum payment of the full balance
(vested and unvested);

 

(vii)                         Each stock option which you have been granted by
the Company and which is not yet vested shall become immediately vested and
exercisable and shall continue to be exercisable for the lesser of (A) two
(2) years following your Date of Termination or (B) the time remaining until the
originally designated expiration date, unless a longer exercise period is
provided for in the applicable plan or award agreement;

 

(viii)                      Any contractual restrictions placed on shares of
restricted stock which you have been awarded pursuant to the Company’s Stock
Compensation Plan shall lapse as of your Date of Termination;

 

10

--------------------------------------------------------------------------------


 

(ix)                              If any portion of the Severance Payments (in
the aggregate, “Total Payments”) will be subject to the golden parachute “Excise
Tax” imposed by Section 4999 of the Code, the Company shall pay to you an
additional amount (the “Gross-Up Payment”) such that the net amount retained by
you after deduction of any Excise Tax (including any related penalties and
interest) on the Total Payments (but not any federal, state, or local income tax
on the Total Payments), and any federal, state, and local income tax and Excise
Tax (including any related penalties and interest) on the Gross-Up Payment,
shall be equal to the Total Payments. The determination of whether any Excise
Tax will be imposed and of the amount of the Gross-Up Payment will be made by
tax counsel selected by the Company’s independent auditors and acceptable to
you. For purposes of determining whether any of the Total Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (A) any other
payments or benefit received or to be received by you in connection with a
Change of Control of the Company or your termination of employment (whether
pursuant to the terms of this Agreement or any other plan, arrangement, or
agreement with the Company) shall be treated as “parachute payments” within the
meaning of Section 280G(b)(2) of the Code, and all “excess parachute payments”
within the meaning of Section 280G(b)(1) shall be treated as subject to the
Excise Tax, unless in the opinion of such tax counsel such other payments or
benefits (in whole or in part) do not constitute parachute payments, or such
excess parachute payments (in whole or in part) represent reasonable
compensation for services actually rendered within the meaning of
Section 280G(b)(4)(B) of the Code, and (B) the value of any noncash benefits or
any deferred payment or benefit shall be determined by the Company’s independent
auditors in accordance with the principles of Sections 280G(d)(3) and (4) of the
Code. For purposes of determining the amount of the Gross-Up Payment, you shall
be deemed to pay federal income taxes at the highest marginal rate of federal
income taxation for the calendar year in which the Gross-Up Payment is made and
state and local income taxes at the highest marginal rates of taxation in the
state and locality of your residence (at the time at which the Gross-Up Payment
is made) as effective for the calendar year in which the Gross-Up Payment is
made, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.

 

The payments provided for in this subparagraph (ix) shall be made not later than
thirty (30) calendar days following your Date of Termination; provided, however,
that if the amounts of such payments cannot be finally determined on or before
such day, the Company shall pay to you on such day an estimate,

 

11

--------------------------------------------------------------------------------


 

as determined in good faith by such tax counsel, of the minimum amount of such
payments and shall pay the remainder of such payments (together with interest at
the rate provided in Section 1274(b)(2)(B) of the Code) as soon as the amount
thereof can be determined but in no event later than sixty (60) calendar days
after your Date of Termination. In the event that the amount of the estimated
payment exceeds the amount subsequently determined to have been due, such excess
shall constitute a loan by the Company to you payable on the twentieth (20th)
calendar day after demand by the Company (together with interest at the rate
provided in Section 1274(b)(2)(B) of the Code). Notwithstanding the foregoing,
the sixty (60)- day period for deferment of the Gross-Up Payment shall not
preempt or otherwise eliminate your right to receive any other payments to which
you are entitled under this subparagraph or otherwise under the terms of this
Agreement and to receive additional Gross-Up Payments based on such additional
payments pursuant to this subparagraph;

 

(x)                               To the full extent permitted by law, the
Company shall indemnify you (including the advancement of expenses) for any
judgments, fines, amounts paid in settlement and reasonable expenses, including
attorneys’ fees, incurred by you in connection with the defense of any lawsuit
or other claim to which you are made a party by reason of being or having been
an officer, director or employee of the Company or any of its subsidiaries. In
addition, you will be covered by director and officer liability insurance to the
maximum extent that such insurance maintained by the Company from time to time
covers any officer or director (or former officer or director) of the Company.

 

(xi)                            You will be entitled to receive outplacement
services, at the expense of the Company, from a provider reasonably selected by
you.

 

(xii)                         The Company also shall pay to you all legal fees
and expenses incurred by you as a result of such termination of employment
(including all such fees and expenses, if any, incurred in contesting or
disputing any such termination or in seeking to obtain or enforce any right or
benefit provided by this Agreement or in connection with any tax audit or
proceeding to the extent attributable to the application of Section 4999 of the
Code to any payment or benefit provided hereunder); and

 

(xiii)                      The payments provided in paragraphs (i), (ii),
(v) if a lump sum is elected, (vi) and (xii), above, shall be made not later
than the tenth (10th) business day following the Date of Termination, provided,
however, that if the

 

12

--------------------------------------------------------------------------------


 

amounts of such payments cannot be finally determined on or before such day, the
Company shall pay to you on such day an estimate, as determined in good faith by
the Company, of the minimum amount of such payments and shall pay the remainder
of such payments (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code) as soon as the amount thereof can be
determined but in no event later than the thirtieth (30th) day after the Date of
Termination. In the event that the amount of the estimated payments exceeds the
amount subsequently determined to have been due, such excess shall constitute a
loan by the Company to you payable on the tenth (10th) business day after demand
by the Company (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code). As all of the payments referenced in the
first sentence of this subparagraph (xiii) are included for purposes of
determining the Gross-Up Payment, the thirty (30)-day period identified above
shall not preempt or otherwise eliminate your right to receive any other
payments to which you are entitled under the terms of this Agreement and to
receive additional Gross-Up Payments based on such additional payments.

 

(c)                                Any provision in this Agreement to the
contrary notwithstanding, if a Change of Control occurs and if your employment
with the Company is terminated within six (6) months prior to the date on which
the Change of Control occurs, and if you reasonably demonstrate that such
termination of employment (i) was at the request of a third party who has taken
steps reasonably calculated to effect the Change of Control, (ii) otherwise
arose in connection with or anticipation of the Change of Control, or
(iii) would not have occurred or would be less likely to have occurred if the
Change of Control were not anticipated, then for all purposes of this Agreement
the termination of your employment shall be deemed to have occurred following
the Change of Control.

 

(d)                               You shall not be required to mitigate the
amount of any payment provided for in this Section 4 by seeking other employment
or otherwise, nor shall the amount of any payment provided for in this Section 4
be reduced by any compensation earned by you as the result of employment by
another employer after your Date of Termination, or otherwise, with the
exception of a reduction in your insurance benefits as provided in
Section 4(b)(iii).

 

5.                                       Successors; Binding Agreements.

 

(a)                                The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company or of any
division or subsidiary thereof employing you to

 

13

--------------------------------------------------------------------------------


 

expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. Failure of the Company to obtain such assumption and
agreement prior to the effectiveness of any such succession shall be a breach of
this Agreement and shall entitle you to compensation from the Company in the
same amount and on the same terms to which you would be entitled hereunder if
you terminated your employment for Good Reason following a Change of Control,
except that for purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed your Date of Termination.

 

(b)                               This Agreement shall inure to the benefit of
and be enforceable by your personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees. If you
should die while any amount would still be payable to you hereunder if you had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement, to your devisee, legatee or
other designee or, if there is no such designee, to your estate.

 

6.                                     No Funding of Benefits. Nothing herein
contained shall require or be deemed to require the Company to segregate,
earmark, or otherwise set aside any funds or other assets to provide for any
payments to be made hereunder. Your rights under this Agreement shall be solely
those of a general creditor of the Company. However, in the event of a Change of
Control, the Company may deposit cash or property, or both, equal in value to
all or a portion of the benefits anticipated to be payable hereunder into a
trust, the assets of which are to be distributed at such times as are otherwise
provided for in this Agreement and are subject to the rights of the general
creditors of the Company.

 

7.                                     Withholding of Taxes. The Company
may withhold from any amounts payable under this Agreement all federal, state,
city, or other taxes as legally shall be required.

 

8.                                     Notice. For the purpose of this
Agreement, notices and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
or mailed by United States registered mail, return receipt requested, postage
prepaid, addressed to the respective addresses set forth on the first page of
this Agreement.

 

9.                                     Miscellaneous. No provision of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing and signed by you and such officer as
may be specifically designated by the Board. The validity, interpretation,
construction, and performance of this Agreement shall be governed by the laws of
the State of Michigan.

 

14

--------------------------------------------------------------------------------


 

10.                               Employment Rights. This Agreement shall not
confer upon you any right to continue in the employ of the Company or its
subsidiaries and, except to the extent that benefits may become payable under
Section 4, above, shall not in any way affect the right of the Company or its
subsidiaries to dismiss or otherwise terminate your employment at any time and
for any reason with or without cause.

 

11.                               No Vested Interest. Neither you nor your
beneficiaries shall have any right, title or interest in any benefit under this
Agreement prior to the occurrence of all of the events specified herein as
necessary conditions to such right, title or interest.

 

12.                               Prior Agreements. This Agreement contains the
understanding between the parties hereto with respect to severance benefits in
connection with a Change of Control of the Company and supersedes any prior such
agreement between the Company (or any predecessor of the Company) and you. If
there is any discrepancy or conflict between this Agreement and any plan, policy
and program of the Company regarding any term or condition of severance benefits
in connection with a Change of Control of the Company, the language of this
Agreement shall govern.

 

13.                               Validity. The invalidity or unenforceability
of any provision of this Agreement shall not affect the validity or
enforceability of any other provision of this Agreement, which shall remain in
full force and effect.

 

14.                               Counterparts. This Agreement may be executed
in several counterparts, each of which shall be deemed to be an original but all
of which together shall constitute one and the same instrument.

 

15.                               Arbitration. Any dispute or controversy
arising under or in connection with this Agreement shall be settled exclusively
by arbitration in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction. However, you shall be entitled to seek in court
specific performance of your right, pursuant to Section 3(f), above, to be paid
until the Date of Termination during the pendency of any dispute or controversy
arising under or in connection with this Agreement.

 

15

--------------------------------------------------------------------------------


 

If this letter properly sets forth our agreement on the subject matter hereof,
kindly date, sign and return to the Company the enclosed copy of this letter,
which will then constitute our agreement on this subject.

 

 

 

Sincerely,

 

 

 

SPX CORPORATION

 

 

 

 

 

 

/s/

Lee S. Powell

 

 

By:

/s/ Christopher J. Kearney

 

Lee S. Powell

 

 Christopher J. Kearney

 

 

 

Chairman, President and

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

Agreed to this 26th day

 

 

 

of February, 2008.

 

16

--------------------------------------------------------------------------------